Citation Nr: 1525937	
Decision Date: 06/17/15    Archive Date: 06/26/15

DOCKET NO.  09-21 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent for anterior cruciate ligament instability of the left knee. 

2. Entitlement to a disability rating in excess of 10 percent for a left knee disability with arthritis. 

3. Entitlement to a disability rating in excess of 30 percent for right total knee replacement with medial and lateral instability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran, his spouse and his son
ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1950 to December 1952.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).

A review of the Virtual VA paperless claims processing system reflects that additional records have been added to the present appeal.  These records include VA medical records.  A supplemental statement of the case (SSOC) was issued in June 2012, which addressed this additional evidence.

The Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ) of the Board (Travel Board hearing) in March 2013.  A transcript of that hearing has been associated with the claims file.

Subsequently, in May 2013, the Board remanded these claims for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The left knee has been manifested by limited flexion to no worse than 90 degrees; additional functional impairment due to pain, less movement than usual, disturbance of locomotion, interference with sitting, standing, and weight-bearing, and slight medial-lateral instability.

2.  The Veteran's service-connected residuals of right knee replacement were productive of intermediate degrees of residual disability and limitation of motion of the knee, to include limitation of extension to 20 degrees.


CONCLUSIONS OF LAW

1. The criteria for an initial increased rating in excess of 10 percent for anterior cruciate ligament instability of the left knee have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes (DC) 5257 (2014).

2. The criteria for a disability rating in excess of 10 percent for a left knee disability with arthritis have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, DC 5260 (2014).

3. The criteria for a rating in excess of 30 percent for residuals of right knee replacement have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5055, 5256, 5257, 5261, 5262; 4.118, DCs 7801, 7802, 7804 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014).  Here, the Veteran was provided with the relevant notice and information in a July 2008 letter prior to the initial adjudication of his claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claims.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's VA and private medical treatment records have been obtained and associated with the claims file.  He was also provided with VA examinations, which contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and records the relevant findings for rating the Veteran's bilateral knee disability.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the VLJ who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

II. Increased Ratings 

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes (DCs).  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1. 

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a veteran's disability. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Court has emphasized that when assigning a disability rating it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic disability should reflect functional limitation due to pain, which is supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is also as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  See 38 C.F.R. § 4.40.  The factors of disability reside in reductions of their normal excursion of movements in different planes.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight bearing are related considerations.  See 38 C.F.R. § 4.45.  It is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

Concerning knee disabilities, 38 C.F.R. § 4.71a, DCs 5256 through 5262, set forth relevant provisions.  Specifically, DC 5256, which governs ankylosis of the knee, provides a 30 percent rating for knee ankylosis in a favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  A 40 percent rating is provided for knee ankylosis in flexion between 10 and 20 degrees. A 50 percent rating is provided for knee ankylosis in flexion between 20 degrees and 45 degrees.  A 60 percent rating is provided for knee ankylosis that is extremely unfavorable, in flexion at an angle of 45 degrees or more.

DC 5257 governs other impairment of the knee.  It assigns respective ratings of 10, 20, and 30 percent for slight, moderate, or severe recurrent subluxation or lateral instability of the knee. 38 C.F.R. § 4.71a.

DC 5258 provides for a maximum 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a.

DC 5259 provides a maximum 10 percent rating for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a.

DCs 5260 and 5261 set forth rating schedules for limitation of motion of the leg.  38 C.F.R. § 4.71a, DCs 5260, 5261.  With respect to limitation of leg flexion, DC 5260 provides a zero percent rating for flexion limited to 60 degrees, 10 percent for flexion limited to 45 degrees, 20 percent for flexion limited to 30 degrees, and a maximum of 30 percent for flexion limited to 15 degrees.  38 C.F.R. § 4.71a.

DC 5261, which governs limitation of leg extension, provides a zero percent rating for extension limited to 5 degrees, 10 percent for extension limited to 10 degrees, 
20 percent for extension limited to 15 degrees, 30 percent for extension limited to 20 degrees, 40 percent for extension limited to 30 degrees, and a maximum of 
50 percent for extension limited to 45 degrees.  38 C.F.R. § 4.71a.

Normal range of motion of the knee is from 0 degrees on extension to 140 degrees on flexion.  38 C.F.R. § 4.71a, Plate II.

Under DC 5262, impairment of the tibia and fibula characterized by malunion with moderate knee or ankle disability warrants a 20 percent evaluation, while malunion with marked knee or ankle disability warrants a 30 percent rating.  Impairment of the tibia and fibula manifested by nonunion with loose motion, requiring a brace, warrants a maximum 40 percent rating.  38 C.F.R. § 4.71a.
DC 5003 is for arthritis due to trauma, substantiated by X-ray findings and provides for rating as degenerative arthritis.  38 C.F.R. § 4.71a.  DC 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200, etc.).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  38 C.F.R. § 4.71a.

In addition, knee replacements are evaluated under 38 C.F.R. § 4.71a, DC 5055. Pursuant to DC 5055, a 100 percent rating is assigned for the one year period following implantation of knee prosthesis for service-connected knee disability. Thereafter, a minimum 30 percent rating is assigned for residuals of implantation of knee prosthesis, and a 60 percent rating is assigned when there are chronic residuals consisting of severe painful motion or weakness in the affected extremity. 

When there are intermediate degrees of residual weakness, pain, or limitation of motion, these intermediate residuals are to be rated by analogy under 38 C.F.R. § 4.71a, DCs 5256 (knee ankylosis), 5261 (limitation of leg extension), or 5262 (impairment of the tibia or fibula).  See 38 C.F.R. § 4.71a, DC 5055.

A. Left Knee Disabilities

After a review of all the evidence in this Veteran's case, lay and medical, the Board finds that a preponderance of the evidence is against the Veteran's claim for increased ratings in excess of 10 percent for his left knee disabilities.

The Veteran had a VA examination in October 2008.  X-rays showed degenerative changes.  On physical examination of the left knee, the examiner observed a moderate, periarticular thickening.  The Veteran's left knee range of motion was from 5 to 130 degrees.  The examiner stated that there was no additional limitation after three repetitions or additional limitations with flare-ups as this was not described.  There was tenderness medially, laterally and inferiorly, but no fluid.  There was also slight crepitus with flexion and a slightly positive Lachman's test.  The examiner diagnosed the Veteran with degenerative joint disease (DJD, i.e. arthritis) of the left knee with slight knee pain, decreased range of motion and slight instability.  In addition, he commented that the effect on the Veteran's activities of daily living (ADLs) were that he could only stand for 30 minutes and walk three blocks.  He was not able to do any lifting and could not go up and down stairs.  It was also noted that the Veteran was employed running several restaurants.  The examiner, however, stated that the Veteran's knee disabilities did not effect his occupation.  

The Veteran had another VA examination in July 2011.  The examiner observed that the Veteran used a walker for ambulation.  He stated that the Veteran was able to handle his ADLs.  The examiner also noticed that the Veteran did not currently use any knee braces.  On physical examination of the left knee, the Veteran's flexion was from 10 degrees to 130 degrees with pain throughout the range of motion.  His extension was 10 degrees.  After three repetitions of range of motion testing, there was no evidence of increased pain, fatigue, weakness, lack of endurance or coordination.  The examiner observed that there was mild instability to varus strain and valgus strain of the left knee.  He also stated that there was deep crepitus within the left knee throughout the range of motion.  There, however, was no effusion, edema or inflammation.  In addition, the examiner noted the left knee was stable to anterior and posterior drawer.  McMurray's and Lachman's testing were both negative.  The examiner diagnosed the Veteran with severe degenerative arthritis of the left knee as well as medial and lateral instability of the left knee. 

At a July 2012 VA examination, the Veteran's left knee range of motion for flexion ended at 135 degrees with objective evidence of painful motion at 120 degrees.  He was fully able to extend his left knee, but the examiner noted objective evidence of painful motion at 0 degrees.  After three repetitions, there were no changes noted to his range of motion.  His functional loss was described as less movement than usual after the repetitions.  Muscle strength testing and joint stability tests were all normal.  The examiner noted that the Veteran used a cane and a four wheel walker due to his right knee impairment.

More recently, at his June 2013 VA examination, the Veteran reported that his left knee was "arthritic", but that he did not have a knee replacement yet.  He complained of pain in his left knee associated with stiffness.  On range of motion testing, his flexion was 90 degrees with objective evidence of pain at 20 degrees.  The Veteran's extension ended at 20 degrees with objective evidence of pain at 20 degrees.  After three repetitions, his range of motion remained the same.  The examiner did note, however, that after the repetitions, the Veteran's functional loss was evidenced by less movement than usual, weakened movement, pain on movement and disturbance of locomotion.  His muscle strength during left knee extension and flexion was rated as 4 out of 5, indicating active movement against some resistance.  The Veteran's joint stability tests were normal.  The examiner further observed that the Veteran used a walker.  He also diagnosed the Veteran with DJD of the left knee.  The examiner concluded that he found no evidence of mechanical instability after examination of the left knee, therefore, any perceived instability by the Veteran, was likely due to the effects of pain.

Based upon these findings, for the entire increased rating period, the evaluative framework of the assignments of 10 percent ratings for instability and DJD should remain in effect.  

Regarding the Veteran's left knee instability, the Board notes that the report of the October 2008 VA examination shows that the Veteran had slight medial-lateral instability in his left knee on objective testing.  Similarly, the July 2012 VA examination reflects that he had mild medial-lateral instability of the left knee on objective testing.  The Board notes, however, that the June 2013 VA examiner did not find any objective evidence of instability of the left knee, and, instead, concluded that the Veteran's perceived instability was likely due to pain.  Therefore, the Board finds that an initial disability rating in excess of 10 percent is not warranted for the Veteran's left knee instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257. 

Likewise, an assignment of a rating in excess of 10 percent rating for DJD of the left knee is not warranted as the evidence does not show flexion limited to 45 degrees.  Although the July 2011 and June 2013 VA examinations show that the Veteran's extension was limited to 10 degrees and 20 degrees, respectively, a June 2013 rating decision granted service connection for limitation of extension of the left knee (DC 5261) assigning a 30 percent disability rating.

The Board has also considered assigning a compensable disability rating under other Diagnostic Codes applicable to the knee; however, there is no evidence the Veteran's left knee disability is manifested by ankylosis (DC 5256), impairment of the tibia or fibula (DC 5262), or genu recurvatum (DC 5263).  38 C.F.R. § 4.71a.  

The Board has considered the Veteran's statements, as well as the other lay statements of record, regarding the difficulty the Veteran experiences standing, walking, climbing stairs, and rising from a squatting position, as well as his subjective symptoms, including pain, stiffness, giving way, and instability, when determining what disability ratings are appropriate.  However, the Board concludes that the medical findings on examination are of greater probative value than those lay assertions, and finds that the ratings assigned for instability and DJD during the period under review adequately addresses the left knee symptomatology.

B. Right Total Knee Replacement

In addition, based on a thorough review of all of the pertinent evidence of record, the Board finds that a rating in excess of 30 percent is not warranted.

At his October 2008 VA examination, the examiner observed that the Veteran had a total right knee replacement in 1988.  Since then, the Veteran reported that he had recurrent symptoms in the right knee, which was aggravated by standing more than 30 minutes.  It was noted that the Veteran used a cane in recent years and had been advised that he might need another right knee replacement.

On physical examination, the right knee showed an anterior scar vertically placed measuring 25 centimeters.  The Veteran's right knee range of motion was said to be from 10 to 125 degrees.  The examiner stated that there was no additional limitation after three repetitions or additional limitations with flare-ups as this was not described.  There was no tenderness, fluid, crepitus or laxity.  The examiner diagnosed the Veteran with total right knee replacement in 1988 with knee pain, moderate disability progression.  As noted with his left knee, he could only stand for 30 minutes and walk three blocks.  He was not able to do any lifting and could not go up and down stairs.  The examiner concluded that there was no effect on the Veteran's occupation.

The July 2011 VA examination showed the Veteran's range of motion for extension of the right knee was 10 degrees.  His flexion was from 10 degrees to 120 degrees with pain throughout the range of motion.  After three repetitions of range of motion testing, there was no evidence of increased pain, fatigue, weakness, lack or endurance or coordination.  The examiner observed that there was mild instability to varus strain and valgus strain of the right knee.  There was no crepitus, no effusion, edema or inflammation.  McMurray's and Lachman's testing were both negative.  The examiner further commented that on the right knee, the Veteran was status post total knee replacement with a well healed surgical scar without associated tenderness or limitation of motion based on the scar.  The examiner confirmed diagnoses of status post total right knee replacement with mild medial and lateral instability and chronic myofascial pain status post right knee replacement.

A July 2012 VA examination reflects that the Veteran was diagnosed with DJD, right knee, status post total knee arthroplasty, with residual of chronic pain, instability and loss of range of motion.  The Veteran reported increased pain, stiffness and decreased range of motion.  The examiner observed that the Veteran used a four wheel walker when out of the house and a walking cane in the right hand in the house.  There, however, were no reports of flare-ups that impacted the function of his right knee.  Range of motion for the right knee flexion ended at 130 degrees with objective evidence of pain at 90 degrees.  Right knee extension ended at 20 degrees with evidence of painful motion at 20 degrees.  After three repetitions, the Veteran's flexion decreased to 125 degrees while his extension remained the same.  There was evidence of functional loss evidenced by less movement than normal, weakened movement, excess fatigability, pain on movement, disturbance of locomotion and interference with sitting, standing, and weight bearing.  There was also tenderness noted.   Muscle strength testing revealed normal strength for the right knee flexion but active movement against some resistance for the right knee extension.  Joint stability testing also indicated medical-lateral instability of the right knee.  The examiner further observed that the Veteran had residuals due to his right knee total replacement including intermediate degrees of residual weakness, instability, pain and limitation of movement.  In addition, he noted that the right knee had a well-healed surgical scar on the anterior region, which was tender along the medial and lateral joint lines antalgic gait, leaning toward the left side.  The examiner concluded that the Veteran's functional limitations due to his right knee impairment included only being able to sit for an hour; standing for 10 minutes; ambulating 50 yards with his walker before needing to rest; lifting and carrying 10 pounds; and an inability to kneel or squat.

At his June 2013 VA examination, the Veteran reported that his right knee occasionally "gave way" and he had "heaviness" in his right leg.  He complained of difficulty flexing his right knee.  There were no reports of flare-ups that impacted the function of his right knee.  On range of motion testing, his flexion was 100 degrees with objective evidence of pain at 10 degrees.  The Veteran's extension ended at 10 degrees with objective evidence of pain at 10 degrees.  After three repetitions, his range of motion remained the same.  The examiner did note, however, that after the repetitions, the Veteran's functional loss was evidenced by less movement than usual, weakened movement, pain on movement and disturbance of locomotion.  His muscle strength during right knee extension and flexion was rated as 4 out of 5, indicating active movement against some resistance.  The Veteran's joint stability tests were normal.  The examiner further observed that the Veteran had residuals due to his right knee total replacement including intermediate degrees of residual weakness, pain and limitation of movement.  He noted the Veteran's complaints of pain and instability of the right knee, but stated that examination of the right knee revealed no ligamentous laxity with varus or valgus stress applied to the knee.  Therefore, the examiner concluded that any perceived instability by the Veteran was likely due to the effects of pain.

In this case, the Board finds that a rating in excess of 30 percent is not warranted for the right knee total replacement under 38 C.F.R. § 4.71a , Diagnostic Codes 5055 or 5261.  The Board has considered whether a higher disability rating would be available under DC 5260 (limitation of flexion) and/or DC 5261 (limitation of extension).  However, the Veteran's range-of-motion findings during the applicable period do not support a higher rating under either of these diagnostic codes. 

The other diagnostic codes pertaining to the knee - DCs 5256 (ankylosis), DC 5257 (recurrent subluxation or lateral instability), DC 5258 (dislocated semilunar cartilage), DC 5259 (removal of semilunar cartilage), DC 5262 (impairment of tibia and fibula) and DC 5263 (genu recurvatum) - are also not applicable in this case, because none of these conditions were found to be present on his VA examinations. 

Further, a June 2012 rating decision granted a separate noncompensable rating for the Veteran's scar on his right knee (DCs 7804). 

Because DC 5055 contemplates the criteria for a higher rating based on functional loss, rating the Veteran's right knee disability under DC 5055 and under the DeLuca criteria would lead to double compensation.  See 38 C.F.R. § 4.40, 4.45; DeLuca, 8 Vet. App. at 206-07.  Double compensation, or pyramiding, is prohibited under 38 C.F.R. § 4.14 (2014).  Accordingly, a rating in excess of 30 percent based on functional loss (38 C.F.R. §§ 4.40, 4.45) is prohibited because these factors have already been compensated under DC 5055.  38 C.F.R. § 4.71a. 

Thus, after considering all potentially applicable diagnostic codes under the Rating Schedule, the Board finds that the assignment of a schedular rating higher than 30 percent for a right knee disability is not warranted. 

C. Extra-Schedular

The Board finds that there is no basis for referral for consideration of an extra-schedular rating in this case.  38 C.F.R. § 3.321(b)(1) (2014).  The Veteran has not presented any evidence that his bilateral knee disability results in a unique disability that is not addressed by the rating criteria.  The predominant symptomatology the Veteran experiences as a result of his service-connected knee disabilities - pain, limitation of motion, instability, and stiffness - are already contemplated and compensated for by the current rating criteria.  Thus, there is no basis for referral of the case for consideration of an extraschedular disability evaluation.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

The Board further notes that, during the period under review, the Veteran has not been frequently hospitalized for his service-connected knee disabilities, and there is no indication that the Veteran's bilateral knee disability has caused marked interference with his employment.  Thus, even if the rating criteria were found inadequate, the evidence does not reflect exceptional or unusual factors that would warrant referral of the claims for extraschedular consideration.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine, but, to the extent the Veteran's claims were denied, finds the preponderance of the evidence is against ratings higher than those assigned.  See 38 U.S.C.A. § 5107 (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to an initial disability rating in excess of 10 percent for anterior cruciate ligament instability of the left knee is denied.

Entitlement to a disability rating in excess of 10 percent for a left knee disability with arthritis is denied. 

Entitlement to a disability rating in excess of 30 percent for right total knee replacement with medial and lateral instability is denied.




____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


